DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/5/2014 and 10/15/2014 are considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the shield electrode" in Lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10, 13-15, 17, 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’.

Regarding Claims 1, 19, Josowicz teaches a multi-channel transducer and analysis system, comprising: a plurality of electrochemically responsive electrodes operable to generate signals relating to a characteristic of a fluid sample (Abstract The electrochemical biosensor systems can be used with CMOS detection circuits that have a plurality of chemical detection and/or actuation channels or sites. The biosensor systems generally include a first inert conducting electrode disposed on a first portion of a CMOS detection circuit and a polymeric layer adjacent the first inert conducting electrode; Fig. 4, showing array of electrodes; Para [0030] center area of chip having array of electrode exposed to liquid sample; Para [0064] electrochemical measurements; Para [0040]); at least one electronic circuit for processing signals generated by the plurality of electrodes; and on-chip memory for storing data relating to the signals generated by the plurality of electrodes (Fig. 6, array of electrodes coupled to electronic circuit; Para [0074] the biosensor system also include a software program for storing and evaluating the electrochemical signal produced by the biosensor-chip array; Fig. 4, circuits 3, 4, 8), wherein the plurality of electrodes, the at least one electronic circuit and the on-chip memory are all incorporated in the same monolithic arrangement (Fig. 6, array of electrodes coupled to electronic circuit; Para [0074] the biosensor system also include a software program for storing and evaluating the electrochemical signal produced by the biosensor-chip array).

Regarding Claim 2, Josowicz further teaches wherein the at least one electronic circuit comprises an A/D processing circuit for converting received analog signals provided by the plurality of electrodes into digital signals for further processing (Fig. 6, showing A/D circuits coupled to plurality of electrodes).

Regarding Claim 4, Josowicz further teaches wherein the on-chip memory further stores data descriptive of production of the system, a sensitizing electrode coating and/or measurements that were carried out with the plurality of electrodes and the at least one electronic circuit (Para [0040] signal processing circuitry serving the microelectrode array and also preferably integrated onto the same chip; and 3) data transfer and evaluation software protocol capable of transforming the raw data from the sensor into useful diagnostic information).

Regarding Claim 5, Josowicz further teaches wherein data descriptive of the production includes a serial number, fabrication date, fabrication site, ID of plant manager, fabrication conditions along with respective time stamps, and/or descriptive of an arrangement of electrochemical cells (Para [0081-0082] electrode arrangement was defined in the post-processing and can be changed, for example, to have a larger pitch. In one measurement cycle all electrodes in one column were recorded concurrently).

Regarding Claim 6, Josowicz further teaches wherein the on-chip memory stores operational data including, for example, the date and time when an MTIC transducer is first used for a measurement, when it is powered down for extended periods, which minimum and maximum analyte concentrations were measured and/or to gather information pertaining to the reproducibility of outputs provided by the system, for example, to derive information about the expiry date of the MTIC transducers, about operational stress of the electrochemical cells and/or reliability of the electrochemical measurements performed (Para [0079]  reliability of the electrochemical label-free DNA hybridization detector is tested).

Regarding Claim 7, Josowicz further teaches further comprising an analysis module that is operable to analyze signals generated by the plurality of electrochemical responsive' electrodes and output, based on the performed analysis, information relating to the fluid sample (Para [0064] the sample solution is applied to the electrode array between about 2 min and about 30 min. The hybridization reaction takes place according to the degree of matching of the probe and the target DNA. The array is then rinsed in the same buffer, individual electrochemical measurements are again performed, and the results are stored in the computer memory).

Regarding Claim 8, Josowicz further teaches operable to perform potentiostat and/or galvanostat measurement (Para [0027, 0040] multiplexed potentiostat and signal processing circuitry serving the microelectrode array and also preferably integrated onto the same chip).

Regarding Claims 9 and 10, Josowicz further teaches wherein the plurality of electrodes and the at least one electronic circuit is operable to provide, over the same channel, different output modalities for obtaining data pertaining to different fluid solution properties; wherein a first output modality determines the concentration of a first analyte, and a second output modality pertains to a second analyte; and/or at least two different output modalities may be employed for quantitative and for qualitative analysis (Para [0072] detect the same analyte in a different sample. Alternatively, the capture biomolecule can also be easily removed, and a new capture biomolecule added to use the biosensor for detecting a different analyte. Those of skill in the art will also understand that the biosensor of the present disclosure, prepared in an array format, can be adapted to detect many different analytes and used for high throughput applications; Para [0040] microelectrodes may be functionalized with one or more capture biomolecules specific for one or more target analytes).

Regarding Claims 13-15 and 17 , Josowicz further teaches comprising a working electrode that is selectively sensitive to an analyte by proper choice of electrode material and/or by covering the electrode with a coating, such that a desired redox reaction can occur on the working electrode (Para [0043] working electrode (2), includes an electrode support (9), a polymeric bilayer (10, 11), and a capture biomolecule (12) that may be bound to a second (or upper) polymer layer (11) via a metal complex); wherein the at least one electronic circuit implements a bias circuit for biasing a reference electrode (Para [0084]); and comprising a digital-to-analog converter for converting digital signals into analog signals for biasing, based on the analog signals, the reference electrode to the appropriate reference voltage (Fig. 6, AD coupled to electrode array); wherein the at least two electrodes further comprise a reference electrode (Fig. 4, Para [0030] an array of repeating units as well as the reference and counter electrodes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’ as applied to claim 1 above, and further in view of Lowe et al. (US 20110053289), hereinafter ‘Lowe’.

Regarding Claim 3, Josowicz teaches an on-chip memory (Para [0074] the biosensor system also include a software program for storing and evaluating the electrochemical signal produced by the biosensor-chip array; Fig. 4, circuits 3, 4, 8) however fails to disclose wherein the on-chip memory stores data relating to calibration procedures, and wherein the least one electronic circuit is operable to process the signals provided by the plurality of electrodes to provide, based on the stored data, calibration-corrected output data.
However Lowe teaches an assay device programmed to take electrochemical measurements and uses a processor to compare the detected electrochemical signals against the respective calibration datasets stored on a memory device for the benefit of determining the amount of analyte resulting in a qualitative or quantitative indication (Para [0681-0682]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide wherein the on-chip memory stores data relating to calibration procedures, and wherein the least one electronic circuit is operable to process the signals provided by the plurality of electrodes to provide, based on the stored data, calibration-corrected output data for the benefit of determining the amount of analyte resulting in a qualitative or quantitative indication when detecting an electrochemical signal from liquid wherein the signal is indicative of the presence of analyte as taught by Lowe in Para [0681-0682, 0055].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’ as applied to claim 1 above, and further in view of Kermani et al. (US 20130220836), hereinafter ‘Kermani’.

Regarding Claim 11, Josowicz fails to disclose wherein the plurality of electrodes and the at least one electronic circuit are operable to perform measurement concentration of two or more analytes by sequentially subjecting the plurality of electrodes to at least two different voltages and/or voltage differences.
Kermani teaches wherein the plurality of electrodes and the at least one electronic circuit are operable to perform measurement concentration of two or more analytes by sequentially subjecting the plurality of electrodes to at least two different voltages and/or voltage differences (Para [0007] measures an electrochemical reaction by performing a measurement across analytes and subjecting a plurality of electrodes to two different voltages sequentially in a test sequence resulting in determination of concentration of a sample) for the benefit of determining concentration of a sample.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the plurality of electrodes and the at least one electronic circuit operable to perform a measurement concentration of two or more analytes by sequentially subjecting the plurality of electrodes to at least two different voltages and/or voltage differences for the benefit of determining concentration of a sample as taught by Kermani in Para [0007].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’ as applied to claim 1 above, and further in view of Yang et al. (US 20130332085), hereinafter ‘Yang’.

Regarding Claim 12, Josowicz fails to disclose wherein the plurality of electrodes and the at least one electronic circuit are operable to perform electrical impedance spectroscopy (EIS).
Yang teaches electrodes and at least one electronic circuit are operable to perform electrical impedance spectroscopy (EIS) (Abstract) for the benefit of performing sensor diagnostics, calculating a highly-reliable fused sensor glucose value based on signals from a plurality of redundant sensing electrodes, calibrating sensors, detecting interferents within close proximity of one or more sensing electrodes, and testing surface area characteristics of electroplated electrodes.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide wherein the plurality of electrodes and the at least one electronic circuit are operable to perform electrical impedance spectroscopy (EIS) for the benefit of performing sensor diagnostics, calculating a highly-reliable fused sensor glucose value based on signals from a plurality of redundant sensing electrodes, calibrating sensors, detecting interferents within close proximity of one or more sensing electrodes, and testing surface area characteristics of electroplated electrodes as taught by Yang in the Abstract.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’ as applied to claims 1 and 17 above, and further in view of Kiesele et al. (US 20060237313), hereinafter ‘Kiesele’.

Regarding Claim 16, Josowicz teaches an electrode that surrounds at least two electrodes (Fig. 4, electrode 6a or 6 surrounding at least two working electrodes 2) but fails to explicitly disclose the electrodes as shield electrodes. However Kiesele teaches an electrochemical sensor comprising a shield electrode (Fig. 1, protective electrode 6) that surrounds at least two electrodes (Fig. 1, reference electrodes 5) for the benefit of ensuring the depletion of substances that could lead to a change in potential at the reference/working electrode (Para [0036]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide wherein the plurality of electrochemically responsive electrodes comprise a shield electrode that surrounds at least two electrodes for the benefit of ensuring the depletion of substances that could lead to a change in potential at the reference/working electrode as taught by Kiesele in Para [0036].

Regarding Claim 18, Josowicz teaches an electrode that surrounds at least two electrodes (Fig. 4, electrode 6a or 6 surrounding at least two working electrodes 2) however Josowicz fails to disclose wherein the shield electrode is the reference electrode encompassing working electrodes, or wherein the shield electrode is a working electrode encompassing reference electrodes, either partially or completely.
Kiesele teaches a shield electrode is the reference electrode encompassing working electrodes, or wherein the shield electrode is a working electrode encompassing reference electrodes, either partially or completely (Fig. 1, protective electrode 6 that surrounds at least two working electrodes (Fig. 1, reference electrodes 5) for the benefit of ensuring the depletion of substances that could lead to a change in potential at the reference/working electrode (Para [0036]).  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide wherein the shield electrode is the reference electrode encompassing working electrodes, or wherein the shield electrode is a working electrode encompassing reference electrodes, either partially or completely for the benefit of ensuring the depletion of substances that could lead to a change in potential at the reference/working electrode as taught by Kiesele in Para [0036]

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Josowicz et al. (US 20100276734), hereinafter ‘Josowicz’, and further in view of Yang et al. (US 20130332085), hereinafter ‘Yang’.

Regarding Claim 21, Josowicz teaches a method for measuring one or more parameter values pertaining to one or more fluid samples, the method comprising: operably engaging a monolithic arrangement comprising one or more electrochemically responsive electrodes; and processing signals that are generated by the at least one electrode in response to making contact with bodily fluid (Para [0007] electrochemical techniques to biosensor technology ability to operate in turbid media such as blood), wherein processing of the signals comprises analyzing data relating to the processed signals by an analysis module (Abstract The electrochemical biosensor systems can be used with CMOS detection circuits that have a plurality of chemical detection and/or actuation channels or sites. The biosensor systems generally include a first inert conducting electrode disposed on a first portion of a CMOS detection circuit and a polymeric layer adjacent the first inert conducting electrode; Fig. 4, showing array of electrodes; Para [0030] center area of chip having array of electrode exposed to liquid sample; Para [0064] electrochemical measurements; Para [0040]; (Fig. 6, array of electrodes coupled to electronic circuit; Para [0074] the biosensor system also include a software program for storing and evaluating the electrochemical signal produced by the biosensor-chip array).
Josowicz fails to disclose engaging electrodes with organ tissue of a user and processing signals discharged by the organ tissue.
Yang teaches an electrochemical impedance spectroscopy device to measure values by way of direct contact with patient blood or other body fluids and placed in a subcutaneous or peritoneal region of the human body (Para [0096-0100]  for the benefit of measuring glucose and oxygen levels of a patient.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide engaging electrodes with organ tissue of a user and processing signals discharged by the organ tissue for the benefit of measuring glucose and oxygen levels of a patient as taught by Yang in Para [0096-0100].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868